Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 1 of 20 PagelD #: 4

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

  
 

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 2:17-mj-00070

Information associated with
Facebook profile #100000069832848,
user ID "Ricky Dee"

APPLICATION FOR A SEARCH WARRANT

Name See Se See Se See”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

locatedinthe —Northern __ District of California , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
©) property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1073 Fugitive from justice, flight to avoid prosecution

The application is based on these facts:

See attached Affidavit

a Continued on the attached sheet.

Delayed notice of _—_— days (give exact ending date ifmore than30 days: = =S——SC—sC#*ds iss requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
ad
ne
an S)Usme _

 

eo Applicant's signature

Jeremy G. Honaker, Deputy U.S. Marshal

 

Printed name and title

Sworn to before me and signed in my presence.

pas: {wae 19 vO | 7

City and state: Charleston, West Virginia _ ---~ Dwane L. Tinsley, United States Magistrate Judge
Printed name and title

       

ome Judge's signature

tn

 
Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 2 of 20 PagelD #: 5

ATTACHMENT A
This warrant applies to information associated with the
Facebook profile #100000069832848, user ID "Ricky Dee," that is
stored at premises owned, maintained, controlled, or operated by

Facebook, Inc., a company headquartered in Menlo Park, California.
Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 3 of 20 PagelD #: 6

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A
is within the possession, custody, or control of Facebook, Inc.
(“Facebook”), including any messages, records, files, logs, or
information that have been deleted but are still available to
Facebook, or have been preserved pursuant to a request made under
18 U.S.C. § 2703(£), Facebook is required to disclose the following
information to the government for the user ID listed in Attachment
A:

(a) All contact and personal identifying information
associated with the account, including full name, user
identification number, birth date, gender, contact e-mail
addresses, Facebook passwords, Facebook security questions and
answers, physical address (including city, state, and zip code),
telephone numbers, screen names, websites, and other personal
identifiers;

(ob) All activity logs for the account and all other documents
showing the user’s posts and other Facebook activities;

(c) All photos and videos uploaded by that user ID and all
photos and videos uploaded by any user that have that user tagged

in them;
Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 4 of 20 PagelD #: 7

(d) All profile information; News Feed information; status
updates; links to videos, photographs, articles, and other items;
notes; wall postings; friend lists, including the friends’
Facebook user identification numbers; groups and networks of which
the user is a member, including the groups’ Facebook group
identification numbers; future and past event postings; rejected
“Friend” requests; comments; gifts; pokes; tags; and information
about the user’s access and use of Facebook applications;

(e) All other records of communications and messages made or
received by the user, including all private messages, chat history,
video calling history, and pending “Friend” requests;

(f) All “check ins” and other location information;

(g) All IP logs, including all records of the IP addresses
that logged into the account;

(h) All records of the account’s usage of the “Like” feature,

including all Facebook posts and all non-Facebook webpages and
content that the user has “liked”;

(i) All information about the Facebook pages that the
account is or was a “fan” of;

(j) All past and present lists of friends created by the
account;

(k) All records of Facebook searches performed by the

account;
Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 5 of 20 PagelD #: 8

(1) All information about the user’s access and use of
Facebook Marketplace;

(m) The types of service utilized by the user;

(n) The length of service (including start date) and the
means and source of any payments associated with the service
(including any credit card or bank account number);

(o) All privacy settings and other account settings,
including privacy settings for individual Facebook posts and
activities, and all records showing which Facebook users have been
blocked by the account;

(pop) All records pertaining to communications between
Facebook and any person regarding the user or the user’s Facebook
account, including contacts with support services and records of
actions taken.

II. Information to be seized by the government

All information described above in Section I that constitutes
fruits, evidence and instrumentalities of violations of 18 U.S.C.
§ 1073 involving Ricky Walker since April 2017, including, for
each user ID identified on Attachment A, information pertaining to
the following matters:

(a) Evidence indicating the process taken to hide the
physical location of Ricky Walker.

(b) Evidence indicating how and when the Facebook account

was accessed or used, to determine the chronological and geographic
Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 6 of 20 PagelD #: 9

context of account access, use, and events relating to the crime
under investigation and to the Facebook account owner;

(c) Evidence indicating the Facebook account owner’s state
of mind as it relates to the crime under investigation;

(d) The identity of the person(s) who created or used the
user ID, including records that help reveal the whereabouts of

such person(s).
_ Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 7 of 20 PagelD #: 10

AFFIDAVIT

 

STATE OF WEST VIRGINIA
COUNTY OF KANAWHA, to-wit:

I, Supervisory Deputy United States Marshal Jeremy Honaker,
being first duly sworn, do hereby depose and state as follows:

INTRODUCTION AND BACKGROUND

1. I make this affidavit in support of an application for
a search warrant for information associated with Facebook username
"Ricky Dee," profile #100000069832848, and/or associated with URL:

www.facebook.com/ricky.dee.792 (the “TARGET ACCOUNT”) which is

 

stored at premises owned, maintained, controlled, or operated by
Facebook, Inc. ("Facebook"), a social networking company
headquartered in Menlo Park, California. The information to be
searched is described in the following paragraphs and in
Attachment A. This affidavit is made in support of an application
for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b) (1) (A),
2703(c) (1) (A) and Rule 41 of the Federal Rules of Criminal
Procedure to require Facebook to disclose to the government records
and other information in its possession pertaining to the
subscriber or customer associated with the user ID.

2. I am currently employed as a Supervisory Deputy United
States Marshal with the United States Marshals Service ("USMS")
and have been so employed since July 2001. I am assigned to the

Charleston, West Virginia, USMS office. My duties as a Supervisory
Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 8 of 20 PagelD #: 11

Deputy United States Marshal often involve investigating federal
narcotics laws and firearm violations. During my employment with
the USMS, I have conducted numerous investigations involving
violations of Federal firearms law and Federal narcotics law.

3. During my tenure with the USMS I have investigated and
assisted in numerous criminal violations of federal firearms and
drug laws including but not limited to, violations of 21 U.S.C. §§
841, 843, 846, 848, and 856; 18 U.S.C. §§ 922, 924(c), and 1956;
and 26 U.S.C. §§ 5601, 5861. I have attended the Criminal
Investigation Training Program at the Federal Law Enforcement
Training Center (FLETC) at Glynco, Georgia, and completed training
courses in conducting investigations of individuals who possess
with intent to distribute controlled substances, and of seizures
of illegal drugs, drug proceeds, and firearms.

4. I have participated in the debriefing of defendants,
witnesses and informants, as well as others with knowledge of the
manner in which controlled substances are distributed, drug
proceeds are laundered and concealed, and firearms are possessed
and used in connection with illegal activities. I have
participated in investigations in which I have conducted or
participated in physical surveillance, electronic surveillance,
undercover transactions, and the execution of search and arrest

warrants.
Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 9 of 20 PagelD #: 12

5. The facts in this Affidavit come from my personal
observations, my training and experience, and information obtained
from other Deputy United States Marshals, other agency Special
Agents and witnesses. This Affidavit is intended to show merely
that there is sufficient probable cause for the requested warrant
and does not set forth all of my knowledge about this matter.

6. This Affidavit is made in support of an application for
a Search Warrant for the information associated with the following
Facebook account profile #100000069832848, which is believed to be
used by Ricky Walker ("WALKER") and is further described in
Attachment A.

7. Based on my training and experience and the facts as set
forth in this Affidavit, there is probable cause to believe that
WALKER is a fugitive from justice and in violation of 18 U.S.C. §
1073.

PROBABLE CAUSE

8. The United States government, including the USMS, is
charged with locating and apprehending WALKER, who is currently a
federal fugitive, having a federal arrest warrant issued for
violations of 21 U.S.C. § 84l(a) (1). Law enforcement believes
that WALKER is now actively evading apprehension.

9. On February 20, 2014, a federal grand jury sitting in
Charleston, West Virginia, and within the Southern District Of

West Virginia, returned an indictment against Ricky Walker related
_ Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 10 of 20 PagelD #: 13

to a violation of 21 U.S.C. § 841(a)(1) - distribution of
quantities of oxycodone and oxymorphone. On the same day, this
Court issued an arrest warrant for WALKER.

10. In February 2014, Special Agents with the Drug
Enforcement Administration attempted to locate WALKER at his
residence located at 146 Post Oak Lane, Sanford, North Carolina.
WALKER was not present, however, agents advised his family members
who were present that a federal arrest warrant had been issued for
WALKER, and that he needed to immediately self-report to the
nearest office of the United States Marshals Service.

ll. In June 2014, members of the United States Marshals
Service Detroit Fugitive Apprehension Team (DFAT) attempted to
locate WALKER at a residence they identified as a more recent
address located at 12750 Corbet Street, Detroit, Michigan. WALKER
was not present, but agents advised occupants of the residence
that WALKER was wanted by law enforcement. The occupants at the
residence acknowledged that WALKER was an acquaintance who had
recently visited them at that address. They further advised that
WALKER lived somewhere in the Detroit area, but did not provide
another address.

12. On two separate occasions, Walker had been featured in
a television program (“Detroit’s Most Wanted”) airing in the
greater Detroit, Michigan, area. The most recent episode was

broadcast on May 26, 2017. An anonymous tip came in directing law
_ Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 11 of 20 PagelD #: 14

enforcement to a residence located at 12510 Kilbourne Street,
Detroit, Michigan, where the tipster claimed WALKER was staying.
Deputy United States Marshals responded to the residence and spoke
with a Ladawn Smith who lived there. Smith advised that WALKER
had lived at the residence from February 2016 through April 2017.
She further advised she did not know his current whereabouts.

13. Through access to publically available information, the
USMS has identified WALKER as the user of profile #100000069832848.
To further the investigation and apprehension, investigators need
to obtain the dialing, routing, addressing, and signaling
information associated with communications sent to or from the
profile.

14. Facebook owns and operates a free-access social
networking website of the same name that can be accessed at

http://www.facebook.com. Facebook allows its users to establish

 

accounts with Facebook, and users can then use their accounts to
share written news, photographs, videos, and other information
with other Facebook users, and sometimes with the general public.
Facebook asks users to provide basic contact and personal
identifying information to Facebook, either during the
registration process or thereafter. This information may include
the user's full name, birth date, gender, contact e-mail addresses,
Facebook passwords, Facebook security questions and answers (for

password retrieval), physical address (including city, state, and
, Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 12 of 20 PagelD #: 15

zip code), telephone numbers, screen names, websites, ana other
personal identifiers. Facebook also assigns a user identification
number to each account.

15. Facebook users may join one or more groups or networks
to connect and interact with other users who are members of the
same group or network. Facebook assigns a group identification
number to each group. A Facebook user can also connect directly
with individual Facebook users by sending each user a "Friend
Request." If the recipient of a "Friend Request "accepts the
request, then the two users will become "Friends" for purposes of
Facebook and can exchange communications or view information about
each other. Each Facebook user's account includes a list of that
user's "Friends" and a "News Feed," which highlights information
about the user's "Friends," such as profile changes, upcoming
events, and birthdays.

16. Facebook users can select different levels of privacy
for the communications and information associated with their
Facebook accounts. By adjusting these privacy settings, a Facebook
user can make information available only to himself or herself, to
particular Facebook users, or to anyone with access to the
Internet, including people who are not Facebook users. A Facebook
user can also create "lists" of Facebook friends to facilitate the

application of these privacy settings. Facebook accounts also
_ Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 13 of 20 PagelD #: 16

include other account settings that users can adjust to control,
for example, the types of notifications they receive from Facebook.

17. Facebook users can create profiles that include
photographs, lists of personal interests, and other information.
Facebook users can also post "status" updates about their
whereabouts and actions, as well as links to videos, photographs,
articles, and other items available elsewhere on the Internet.

18. Facebook users can also post information about upcoming
"events," such as social occasions, by listing the event’s time,
location, host, and guest list. In addition, Facebook users can
"check in" to particular locations or add their geographic
locations to their Facebook posts, thereby revealing their
geographic locations at particular dates and times. A particular
user’s profile page also includes a "wall," which is a space where
the user and his or her "Friends” can post messages, attachments,
and links that will typically be visible to anyone who can view
the user’s profile.

19. Facebook allows users to upload photos and videos, which
may include any metadata such as location that the user transmitted
when s/he uploaded the photo or video. It also provides users
the ability to "tag" (i.e., label) other Facebook users in a photo
or video. When a user is tagged in a photo or video, he or she
receives a notification of the tag and a link to see the photo or

video. For Facebook's purposes, the photos and videos associated
_ Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 14 of 20 PagelD #: 17

with a user's account will include all photos and videos uploaded
by that user that have not been deleted, as well as all photos and
videos uploaded by any user that have that user tagged in them.

20. Facebook users can exchange private messages on Facebook
with other users. These messages, which are similar to e-mail
messages, are sent to the recipient's "Inbox" on Facebook, which
also stores copies of messages sent by the recipient, as well as
other information. Facebook users can also post comments on the
Facebook profiles of other users or on their own profiles; such
comments are typically associated with a specific posting or item
on the profile. In addition, Facebook has a Chat feature that
allows users to send and receive instant messages through Facebook.

21. These chat communications are stored in the chat history
for the account. Facebook also has a Video Calling feature, and
although Facebook does not record the calls themselves, it does
keep records of the date of each call.

22. If a Facebook user does not want to interact with another
user on Facebook, the first user can "block” the second user from
seeing his or her account.

23. Facebook has a "like" feature that allows users to give
positive feedback or connect to particular pages. Facebook users
can "like" Facebook posts or updates, as well as webpages or

content on third-party (i.e., non-Facebook) websites.
_ Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 15 of 20 PagelD #: 18

24. Facebook users can also become "fans" of particular
Facebook pages.

25. Facebook has a search function that enables its users to
search Facebook for keywords, usernames, or pages, among other
things.

26. Each Facebook account has an activity log, which is a
list of the user's posts and other Facebook activities from the
inception of the account to the present. The activity log includes
stories and photos that the user has been tagged in, as well as
connections made through the account, such as "liking" a Facebook
page or adding someone as a friend. The activity log is visible
to the user but cannot be viewed by people who visit the user’s
Facebook page.

27. Facebook Notes is a blogging feature available to
Facebook users, and it enables users to write and post notes or
personal web logs ("blogs"), or to import their blogs from other
services, such as Xanga, LiveJournal, and Blogger.

28. The Facebook Gifts feature allows users to send virtual
"gifts” to their friends that appear as icons on the recipient’s
profile page. Gifts cost money to purchase, and a personalized
message can be attached to each gift. Facebook users can also
send each other "pokes," which are free and simply result in a
notification to the recipient that he or she has been "poked” by

the sender.
_ Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 16 of 20 PagelD #: 19

29. Facebook also has a Marketplace feature, which allows
users to post free classified ads. Users can post items for sale,
housing, jobs, and other items on the Marketplace.

30. In addition to the applications described above,
Facebook also provides its users with access to thousands of other
applications ("apps") on the Facebook platform. When a Facebook
user accesses or uses one of these applications, an update about
that user’s access or use of that application may appear on the
user’s profile page.

31. Facebook uses the term "Neoprint” to describe an
expanded view of a given user profile. The "Neoprint" for a given
user can include the following information from the user's profile;
profile contact information; News Feed information; status
updates; links to videos, photographs, articles, and other items;
Notes; wall postings; friend lists, including the friends'
Facebook user identification numbers; groups and networks of which
the user is a member, including the groups' Facebook group
identification numbers; future and past event postings; rejected
"Friend" requests; comments; gifts; pokes; tags; and information
about the user's access and use of Facebook applications

32. Facebook also retains Internet Protocol ("IP") logs for
a given user ID or IP address. These logs may contain information
about the actions taken by the user ID or IP address on Facebook,

including information about the type of action, the date and time

10
_ Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 17 of 20 PagelD #: 20

of the action, and the user ID and IP address associated with the
action. For example, if a user views a Facebook profile, that
user’s IP log would reflect the fact that the user viewed the
profile, and would show when and from what IP address the user did
so.

33. Social networking providers like Facebook typically
retain additional information about their users' accounts, such as
information about the length of service (including start date),
the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or
bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their
accounts, such as technical problems, billing inquiries, or
complaints from other users. Social networking providers like
Facebook typically retain records about such communications,
including records of contacts between the user and the provider’s
support services, as well as records of any actions taken by the
provider or user as a result of the communications.

34. As explained herein, information stored in connection
with a Facebook account may provide crucial evidence of the "who,
what, why, when, where, and how" of the criminal conduct under
investigation, thus enabling the United States to establish and
prove each element or alternatively, to exclude the innocent from

further suspicion. In my training and experience, a Facebook

11
_ Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 18 of 20 PagelD #: 21

user’s “"Neoprint,™ IP log, stored electronic communications, and
other data retained by Facebook, can indicate who has used or
controlled the Facebook account.

35. This “user attribution” evidence is analogous to the
search for "indicia of occupancy “while executing a search warrant
at a residence. For example, profile contact information, private
messaging logs, status updates, and tagged photos (and the data
associated with the foregoing, such as date and time) may be

evidence of who used or controlled the Facebook account at a

relevant time. Further, Facebook account activity can show how
and when the account was accessed or used. For example, as
described herein, Facebook logs the Internet Protocol (IP)

addresses from which users access their accounts along with the
time and date. By determining the physical location associated
with the logged IP addresses, investigators can understand the
chronological and geographic context of the account access and use
relating to the crime under investigation. Such information allows
investigators to understand the geographic and chronological
context of Facebook access, use, and events relating to the crime
under investigation. Additionally, Facebook builds geo-location
into some of its services. Geo-location allows, for example, users
to "tag" their location in posts and Facebook "friends" to locate
each other. This geographic and timeline information may tend to

either inculpate or exculpate the Facebook account owner.

12
_ Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 19 of 20 PagelD #: 22

36. Last, Facebook account activity may provide relevant
insight into the Facebook account owner’s state of mind as it
relates to the offense under investigation. For example,
information on the Facebook account may indicate the owner’s motive
and intent to commit a crime (e.g., information indicating a plan
to commit a crime), or consciousness of guilt (e.g., deleting

account information in an effort to conceal evidence from law

enforcement) .
37. Therefore, the computers of Facebook are likely to
contain all the material described above, including stored

electronic communications and information concerning subscribers
and their use of Facebook, such as account access information,
transaction information, and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

 

38. This warrant is being sought under the Electronic
Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a),
2703 (b) (1) (A) and 2703(c) (1) (A), and I request that Facebook be
required to provide the government copies of the records and other
information (including the content of communications) described in
Section I of Attachment B. Upon receipt of the information
described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described

in Section II of Attachment B.

13
_ , Case 2:17-mj-00070 Document 3 Filed 07/24/19 Page 20 of 20 PagelD #: 23

CONCLUSION

39. This Court has jurisdiction to issue the requested
warrant because it is "a court of competent jurisdiction" as
defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a), (b) (1) (A) and
(c) (1) (A). Specifically, the Court is "a district court of the
United States that - has jurisdiction over the offense being
investigated." 18 U.S.C. § 1073.

40. I submit that the foregoing Affidavit supports probable
cause for a search warrant requiring Facebook to disclose to the
government information associated with Facebook profile
#100000069832848, user ID "Ricky Dee," and search of that
information by government authorized persons to seek the items
described in Attachment B.

41. Pursuant to 18 U.S.C. § 2703(g), the presence of a law
enforcement officer is not required for the service or execution
of this warrant.

Further your affiant sayeth naught.
a

EE
_ZSEREMY HONAKER

Supervisory Deputy U.S. Marshal

of
Sworn to before me, and subscribed in my presence, this / 4

day of June 2017.

  
 

DWANE L. BY oN.
UnitedStates Magistrate Judge_.

14
